Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HAGA (US Pub. No. 20160282906).
Referring to claim 1, HAGA discloses an information processing apparatus comprising: 
a mobile information device (device 100, fig. 1); 
a support stand that supports the mobile information device in a detachable manner (support stand 200, fig. 1) and has a storage unit (storage STLC, fig. 1) to which a peripheral device is connected (peripheral device 600, fig. 1) and stores information related to the peripheral device (transaction equipment 100 may perform the communication related to the settlement process of the commercial transaction using the card with settlement server STLC via the network, para. 0070); and 
a processor (processor of device 100, fig. 1) that acquires the information related to the peripheral device from the peripheral device and causes the information to be stored in the storage unit (first flash ROM 21b is an example of a storage medium that stores programs and data for information processing in first CPU 21a, para. 0019), wherein the peripheral device is configured to be controlled by the mobile information device (device 100 controlling peripheral device connected to support stand 200, fig. 1). 

As to claim 2, HAGA discloses the information processing apparatus according to claim 1, wherein the mobile information device has another storage unit that stores information related to the mobile information device (second memory 21C, fig. 5).  

As to claim 3, HAGA discloses the information processing apparatus according to, claim 1, wherein the mobile information device has the storage control unit (CPU 21a, fig. 5).  
 
As to claim 4, HAGA discloses the information processing apparatus according to, claim 1, wherein the support stand has the storage control unit (storage 32, fig. 5).  

As to claim 5, HAGA discloses the information processing apparatus according to claim 1, wherein the information related to the peripheral device is information related to at least any of reliability, availability, and serviceability of the peripheral device (reads card information registered in a chip within the contact IC card through an electrode of the contact IC card, para. 0111).   

As to claim 6, HAGA discloses the information processing apparatus according to any one of claims 1 to ', claim 1, wherein the information related to the peripheral device is information related to a setting of the peripheral device (Information regarding the magnetic stripe read by magnetic card reader 43a is input to second CPU 31.  Magnetic card reader 43a may be provided in secured area SA, para. 0110).  

As to claim 7, HAGA discloses the information processing apparatus according to any one of claims 1 to 6, claim 1, wherein other peripheral device having higher functionality than the peripheral 

As to claim 8, HAGA discloses the information processing apparatus according to any one of claims 1 to 7, claim 1, wherein the support stand has a first support part that supports a display unit, and a second support part that supports the mobile information device in a detachable manner on a back side or a side-face side of the display unit (DLK, fig. 2).   

Claims 9 and 10 recite(s) the corresponding limitation of claim 1. Therefore, they are rejected accordingly.

As to claim 11, HAGA discloses the information processing apparatus according to claim 1, wherein the peripheral device is one of a code scanner (scanner 800, fig. 1), a cash drawer (cash drawer 400, fig. 1) and a display (display 500, fig. 1).

As to claim 12, HAGA discloses the information processing apparatus according to claim 1, wherein the processor updates the information related to the peripheral device according to changes in the information changes when the processor determines the changes in the information (processor of device 100, fig. 1), and wherein the processor causes the updated information to be stored in the storage unit (memory 21, fig. 5). 



As to claim 14, HAGA discloses the information processing method according to claim 9, further comprising: updating the information related to the peripheral device according to changes in the information changes (processor of device 100, fig. 1), when the changes in the information is determined, and storing the updated information in the storage unit (memory 21, fig. 5). 

As to claim 15, HAGA discloses the non-transitory storage medium according to claim 10, wherein the peripheral device is one of a code scanner (scanner 800, fig. 1), a cash drawer (cash drawer 400, fig. 1) and a display (display 500, fig. 1).

As to claim 16, HAGA discloses the non-transitory storage medium according to claim 10, further comprising: updating the information related to the peripheral device according to changes in the information changes (processor of device 100, fig. 1), when the changes in the information is determined, and storing the updated information in the storage unit (memory 21, fig. 5).  

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 

Applicant's Argument:
[Remarks, p. 7] HAGA does not teach or suggest "the peripheral device is configured to be controlled by the mobile information device."

Examiner’s Response:
HAGA discloses the peripheral device is configured to be controlled by the mobile information device (device 100 controlling peripheral device connected to support stand 200, fig. 1).
As such, Examiner respectfully maintains the previous rejection. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/J.C.B/               Assistant Examiner, Art Unit 2184                                                                                                                                                                                         


/HENRY TSAI/               Supervisory Patent Examiner, Art Unit 2184